Citation Nr: 1309265	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  06-38 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In November 2009, the Veteran was afforded a video-conference hearing before the Board.  A transcript is of record and has been reviewed.  

In December 2009, the Board remanded the claim for further development.  In May 2011, the Board denied a compensable rating for service-connected bilateral hearing loss.  In April 2012, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's May 2011 decision and remanded the case for re-adjudication in compliance with directives specified in an April 2012 Joint Motion filed by counsel for the Veteran and VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The April 2012 Joint Motion states that a new VA examination is needed to determine the current severity of the Veteran's bilateral hearing loss disability.  Additionally, the examiner should review the prior adequate hearing reports and render an opinion on the current level of hearing loss and its impact on the Veteran.  The examiner should opine whether the evidence shows that the disability has undergone varying or distinct levels of severity throughout the entire period of time the claim has been pending.  

The examiner should also discuss the effects the Veteran's hearing loss has on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  An employer-mandated hearing test (the Veteran's profession is that of a bus driver) from the applicable time period on appeal is in the file (see a May 2008 private employer record).  This record also notes the particular parameters required for hearing for the Veteran's job.  The examiner should reference this record when discussing the impact of the Veteran's disability on his employment.  

After affording the Veteran a VA examination, the RO should determine whether the Veteran should be referred for extraschedular consideration under 38 C.F.R. § 3.321 (2012).  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2009).  In Thun, the Court explained that related factors include, but are not limited to, "marked interference with employment" or "frequent periods of hospitalization."  The RO should make this determination in its decision.  

If the RO finds the Veteran has an exceptional disability picture that exhibits other related factors, the RO should refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating (step three of Thun).  

Accordingly, the case is REMANDED for the following action:

1.  First, associate all VA treatment records for the Veteran with the file (the file reflects that VA records were last printed in March 2010).  If unavailable, a negative reply is requested.  

2.  After the above development is completed, schedule an examination to determine the current severity of the bilateral hearing loss.  The claims file and a copy of this remand should be made available to the examiner.  The report should state that the claims file was reviewed.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, that shall include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  

The VA examiner should: 
* provide a description of any functional effects caused by service-connected hearing disability; 
* review the prior adequate hearing reports and render an opinion on the current level of hearing loss and its impact on the Veteran; and 
* opine whether the evidence shows that the disability has undergone varying or distinct levels of severity throughout the entire period of time the rating claim has been pending.  

The examiner should reference the May 2008 private employer record that includes a hearing test for employment purposes.  All opinions and conclusions expressed must be supported by a rationale in a report.  

3.  After the above development has been completed, make the following determinations: 

* Determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If not, no further analysis is needed.  
* If the schedular evaluation is inadequate because it does not contemplate the level of disability and symptomatology, determine whether the Veteran's exceptional disability picture exhibits other related factors such as (but not limited to) "marked interference with employment" or "frequent periods of hospitalization."  If not, no further analysis is needed. 
* If the rating schedule is inadequate and the Veteran has marked interference with employment, frequent periods of hospitalization or other related factors then refer to the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

4.  Re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

